Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT Dated as of June14, 2007 among OSI RESTAURANT PARTNERS, LLC, as Borrower, OSI HOLDCO, INC., DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Pre-Funded RC Deposit Bank, Swing Line Lender and an L/C Issuer, THE OTHER LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Syndication Agent, GENERAL ELECTRIC CAPITAL CORPORATION, SUNTRUST BANK and COOPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as Co-Documentation Agents for the Term Loan Facility, and LASALLE BANK NATIONAL ASSOCIATION, WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents for the Working Capital RC and Pre-Funded RC Facilities DEUTSCHE BANK SECURITIES INC. and
